110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth PHILLIPS, Plaintiff-Appellant,v.Sewall SMITH;  L. Bishop, Secretary of Public Safety andCorrectional Services;  John Doe, Defendants-Appellees.
No. 96-7672.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 3, 1997.

Kenneth Phillips, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny Appellant's motion for general relief and affirm on the reasoning of the district court.  We also affirm the district court's denial of Appellant's motion to vacate judgment.  Phillips v. Smith, No. CA-94-2312-HAR (D. Md. Aug. 28, 1996;  Sept. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED